United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     June 8, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 06-10600
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TRAVOSKI DEMON OSBY,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:05-CR-131-4
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Travoski Demon Osby pleaded guilty without the benefit of a

plea agreement to conspiracy to commit unauthorized use of an

access device, two counts of unauthorized use of an access

device, and wire fraud.     See 18 U.S.C. §§ 371, 1029(a)(2) & 1343.

Osby argues that the district court erred in calculating the

total loss attributed to him, in assigning a leadership role

increase, and in double-counting guideline provisions for

stealing employer information and for abusing a position of

trust.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10600
                                -2-

     Osby has failed to brief his arguments that the district

court erred in denying his motion for a downward departure, that

the district court erred in assessing $500 to the total loss for

unused credit cards, and in assessing an increase pursuant to

U.S.S.G. § 3B1.3 in violation of the Ex Post Facto Clause.

Accordingly, these arguments are abandoned on appeal.    See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Osby argues that the district court erred in assigning a

14-level increase in his base offense level by determining that

the total loss attributable to Osby was over $400,000.   The

calculation of a loss amount involved in a theft offense is

considered a factual finding reviewed for clear error.    United

States v. Ismoila, 100 F.3d 380, 396 (5th Cir. 1996).    According

to this court’s precedent and the commentary to § 2B1.1, loss

valuations are not subject to rigid formulas.   See § 2B1.1,

comment. (nn.2-3); see Ismoila, 100 F.3d at 396.    Based upon the

testimony of Earl Camp, lead Federal Bureau of Investigation

(FBI) agent assigned to Osby’s case, and the exhibits introduced

at the sentencing hearing, the district court did not commit

clear error in calculating Osby’s total loss.   See Ismoila, 100
F.3d at 396.

     Osby argues that the district court erred in assigning a

two-level increase pursuant to § 3B1.1(a) for his leadership role

in the offense.   The district court did not commit clear error in

assigning this increase based upon the testimony of Agent Camp
                           No. 06-10600
                                -3-

regarding Osby’s role in the offense.     See United States v.

Villanueva, 408 F.3d 193, 204 (5th Cir. 2005).    Camp testified

that, based upon the investigation, Osby recruited at a minimum

of seven people to assist in his conspiracy relating to Citicorp.

     Finally, Osby argues that the district court impermissibly

double-counted by assigning a two-level increase pursuant to

§ 2B1.1(b)(10)(C)(i) for stealing identification information and

also by assigning a two-level increase pursuant to § 3B1.3 for

abusing a position of trust.   Because the issue of double

counting involves the district court’s application of the

guidelines, the issue is reviewed de novo.     See United States v.

Jones, 145 F.3d 736, 737 (5th Cir. 1998).    The district court did

not impermissibly double-count in assigning the increases because

the two guidelines addressed different offense characteristics.

See id.   Accordingly, the judgment of the district court is

AFFIRMED.